Title: From Benjamin Franklin to Lavoisier, 3 November 1780
From: Franklin, Benjamin
To: Lavoisier, Antoine-Laurent


Monsieur,
Passy, le 3. Nov. 1780.
Je suis très reconnoissant de la permission que vous vous étes donné la peine de me procurer de la ferme Generale et je vous prie de recevoir mes très sinceres remercimens. Dans ma Lettre du 22 du mois passé, j’ai eû l’honneur de vous envoyer une Lettre accompagnée de divers papiers que j’avois reçu de M. de-Segray & Co. lesquels je vous prie de me renvoyer pour me mettre à même de repondre à ces Messieurs. Je suis toujours harassé de la goute, sans quoi je serois venu moi même vous remercier des Services que vous m’avez rendus.

J’ai l’honneur d’être avec la consideration la plus distinguée, Monsieur, &c.
M. LaVoisier.
